Citation Nr: 1438093	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  07-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation on an extraschedular basis for service-connected right knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 

INTRODUCTION

The Veteran had active service from July 1983 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a March 2006 rating decision of the RO in Denver, Colorado.  This claim was previously remanded by the Board in August 2009, April 2010, July 2011, February 2012 and most recently in October 2012.  

In August 2009, the Board granted an increased disability evaluation of 20 percent for degenerative changes of the right knee based on limitation of motion from March 29, 2005, through October 24, 2005, and from May 27, 2008.  The Board also denied the claim of entitlement to a disability evaluation in excess of 20 percent based on anterior cruciate ligament tears of the right knee based on instability.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court), and it is now final.  As such, the issue currently before the Board is entitlement to an increased disability evaluation for right knee disabilities on an extraschedular basis.  

Also, in a July 2013 rating decision, the Appeals Management Center (AMC) granted a separate evaluation of 30 percent for limited extension of the right knee, effective as of November 30, 2012.  This decision was not appealed and is also not before the Board at this time.  

The Veteran testified at a hearing at the RO in Denver, Colorado in April 2009 before a Veterans Law Judge that is no longer employed with the Board.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  The Veteran was scheduled for an additional hearing, testifying before the undersigned Veterans Law Judge at the RO in Denver, Colorado in August 2012.  A written transcript of this hearing has also been incorporated into the evidence of record.  

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  In reaching the below decision, the Board has reviewed the additional evidence associated with these systems, including statements and evidence submitted by the Veteran as recently as July 2014, as well as records of VA medical treatment from as recently as December 2012.  

In numerous statements, including one received by VA in June 2014, the Veteran has asserted that he suffers from symptoms of depression secondary to his service-connected knee disabilities.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's disabilities of the right knee do not show such an exceptional or unusual disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  


CONCLUSION OF LAW

The criteria for an increased evaluation for right knee disabilities on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5262 (2013).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, letters provided to the Veteran in October 2005, November 2005, March 2006, and June 2008 addressed all required notice elements.  While the June 2008 notice was not provided to the Veteran until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in March 2005, October 2005, December 2006, May 2008 and November 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Private treatment records have also been associated with the Veteran's claims file.  In May 2008, VA also issued a formal finding that the Veteran's Social Security Administration (SSA) records were not available, as VA was notified by SSA that there were no medical records on file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its October 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and obtained more recent VA treatment records and again referred the claim to the Director of Compensation Service for extraschedular consideration.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis 

The Veteran contends that he is entitled to higher evaluations for his service-connected right knee disabilities on an extraschedular basis.  Presently, the Veteran is service-connected for limited extension of the right knee (rated as 30 percent disabling), medial collateral and anterior cruciate ligament tear of the right knee residuals (rated as 20 percent disabling), and degenerative changes of the right knee (rated as 20 percent disabling).  Therefore, the Veteran has a combined evaluation of 60 percent for the right lower extremity alone.  See 38 C.F.R. § 4.25, Table I.  As such, the Veteran is now in receipt of the maximum schedular evaluation available for the right lower extremity, as a higher rating would exceed the amputation rule.  See 38 C.F.R. § 4.68.  It is the Veteran's contention that, nonetheless, his disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See VAOPGCPREC 6-96.  The RO considered the Veteran's right knee disabilities on an extraschedular basis in April 2011, October 2011 and June 2013.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability at issue.  

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Veteran was originally afforded a VA examination in March 2005.  The Veteran described symptoms such as giving way, pain, grinding and swelling.  His pain was noted to exist on a regular basis.  This condition impacted his usual occupation in that he had difficulty doing any heavy lifting and carrying at work.  The Veteran reported that this was one of the reasons he was not working.  Examination revealed the knee to lack 5 degrees of extension and it had flexion to 130 degrees.  There was increased pain with full extension.  There was also crepitus.  The Veteran was diagnosed with mild to moderate instability, chronic.  There was an additional 10 degree loss of motion when factoring functional loss.  

The record also contains a private evaluation report dated May 2005.  According to this report, the Veteran had a good range of motion and was able to walk without a limp.  

The Veteran underwent an additional VA examination in October 2005.  It was noted that the Veteran was presently not working.  The Veteran reported that the main reason he was not working was because he was unable to pass the physical for a driver's license as a truck driver due to his knee.  The Board notes, however, that a July 2005 decision from the Colorado Department of Labor and Employment indicates that the Veteran stopped working as a truck driver following his being injured on the job site.  The Veteran was then offered a position as a fork lift operator until his job was outsourced.  

The Veteran also reported that he was able to sit for 2 to 3 hours at a time and was able to use his hands with multiple movements.  He was also able to walk 2 blocks without much difficulty.  Examination revealed the right knee to be larger than the left.  Extension was normal to 0 degrees and flexion was limited to 120 degrees.  There was no evidence of instability.  The Veteran was diagnosed with degenerative arthritis with a past history of a medial collateral ligament tear and an anterior cruciate ligament tear.  The examiner concluded in a December 2005 addendum that the Veteran would be able to perform sedentary work like at a desk and he could do movement with his hands for 2 to 3 hours per day.  He could also stand for 1 to 2 hours, walk for short distances and lift 10 pounds for about one hour per day.  

An October 2006 VA treatment note continues to reflect right knee pain.  Another October 2006 treatment note reflects swelling for the past few days with increased pain.  VA also received a statement from the Veteran's employer dated April 2007 noting a grinding sound when the Veteran ascended the stairs.  The Veteran was also seen for a physical therapy evaluation in June 2007.  This revealed right knee pain.  The Veteran was noted to presently be a dock loader with a trucking company.  The Veteran also reported that the knee would buckle without falls.  He denied locking.  

An additional examination was performed in December 2006.  The Veteran complained that his knee would swell and that it felt stiff on a daily basis.  He also reported always having some degree of pain in the knee.  He estimated that he could walk 1 city block and stand for 15 minutes.  However, he could sit for an unlimited period of time.  He also reported that the knee felt a bit unstable.  Range of motion testing revealed extension to 0 degrees and flexion to 105 degrees.  There was some crepitus.  The Veteran was diagnosed with right knee degenerative joint disease.  

The Veteran also submitted documentation from his employer dated September 2007.  According to this note, the Veteran missed 5 days of work in a 10 month period, resulting in a written warning regarding the attendance policy.  The Veteran's VA physician authored a statement to his employer dated October 2007, noting that the Veteran had severe degenerative arthritis in both knees and would need to periodically be seen in the orthopedic clinic and be seen by his primary care provider two to three times per year.  

Nonetheless, an April 2008 statement from the Veteran's employer notes that the Veteran had been a full-time permanent employee since February 2007.  An April 2008 statement from the Veteran's prior employer notes that he had been an employee as a dockworker from August 2006 to February 2007.  

The Veteran underwent an additional VA examination in May 2008.  The Veteran reported that he had been told he needs a knee replacement.  He described symptoms of pain, popping, swelling, giving way and locking.  He described the severity of these symptoms as moderate to severe.  However, he could dress, eat, write, and drive without assistance.  He could walk for approximately 30 minutes without any pain and sit for about an hour.  He also reported difficulty with weightlifting and stair climbing, although it was noted that the Veteran could perform his regular occupation as a truck driver.  He reported that his employer would cut him some slack and he had not missed work time because of his knee.  Examination revealed crepitus, mild effusion and mild varus alignment.  There was 3 degrees of lost extension and flexion was to 125 degrees.  The examiner diagnosed the Veteran with moderate arthritis of the right knee and that this condition would confine the Veteran to light duty to moderate duty type of occupations.  Very heavy work on a regular basis would be difficult on this Veteran.  The Veteran reported worsening right knee pain upon treatment in July 2008.  

In November 2009, the Director of Compensation and Pension Service determined that the evidence did not establish that the Veteran's service-connected right knee disabilities were more disabling than anticipated in the currently assigned schedular evaluations.  It was noted that the Veteran had a bachelor's degree in music.  

An additional opinion was provided by the Director in September 2010.  The Veteran testified in April 2009 that he was let go from his job as a truck driver "because they got rid of the truck driving job."  While the Veteran later worked in a warehouse, he indicated that he could not pass the examination for a commercial driving license due to his knees.  He reported having undergone 7 surgeries during service and that he had a bachelor's degree in music.  It was noted that in October 2007, the Veteran indicated that his true vocation was in music and that he taught music at his church, played bass guitar and piano and sang in a PBS special.  As such, the Director did not find that entitlement to extraschedular evaluations was warranted as the Veteran had not indicated any impairment in the field of music.  

An additional opinion was provided in November 2011.  It was noted that the Veteran had been working as a truck driver until he failed a physical and lost his job due to service-connected disabilities.  However, it was again noted that the Veteran testified in April 2009 that they let him go because they got rid of the job he had been presently holding.  He had also undergone an unusual number of hospitalizations, including seven surgeries and at least one emergency room visit.  As such, it was determined that the Veteran's disability picture demonstrated both marked interference with employment and frequent hospitalizations so as to render impractical the application of the regular schedular standards.  It was noted that while there was a history of hospitalization, post-service hospitalization in October 1994, June 1995, March 1997, February 1998 and June 1998 could hardly be described as frequent.  The evidence did not establish that the Veteran's right knee disabilities presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Finally, for each of the five post-service hospitalizations, the Veteran was awarded a temporary total rating under 38 C.F.R. § 4.30.  As such, entitlement to an extraschedular evaluation was not established.  

The Veteran was most recently afforded a VA examination of the right knee in November 2012.  The Veteran was noted to be suffering from moderate to severe degenerative joint disease with instability status post multiple ACL/MCL reconstructions.  The Veteran reported a daily throbbing type of pain with locking and stiffness.  He also endorsed instability, stating that he could feel the knee shift with prolonged walking and sitting.  He was able to perform basic activities of daily living, such as dressing, eating, writing, cooking and attending to his personal hygiene.  He was also capable of driving and had no limitations with sitting.  He reported that he could only stand for 30 minutes, walk for 3 blocks, and climb one flight of stairs.  He also reported being limited to lifting no more than 25 pounds due to a back disability.  The Veteran reported that he had not worked since 2009 and that he began attending college in the spring of 2010 to study business management.  Examination revealed flexion to 85 degrees (with pain at 55 degrees) and extension to 10 degrees (limited to 15 degrees due to pain).  The examiner concluded that the Veteran's knee disability resulted in occupational impairment.  He had been unable to find a job in truck driving, although the Veteran reported he could drive a truck as long as he could take breaks and did not have to drive long distances.  It was also noted that the Veteran had been unable to find a job in the recording/music industry, despite having a degree in this area.  However, the Veteran's right knee condition did not prevent him from working in this area.  Rather, he had just been unable to find a job in that field so far.  As such, the examiner opined that the Veteran's right knee condition did not prevent him from obtaining full-time employment.  It would be best if he had a sedentary type job that did not require prolonged standing or walking.  

Finally, the Director prepared an opinion in June 2013.  It was noted that the evidence revealed that the Veteran had been continually treated for his right knee condition.  Despite the symptomatology described by the Veteran upon examination in November 2012, he indicated that he was able to drive, conduct activities of daily living, stand for 30 minutes, walk 3 blocks and sit for an unlimited amount of time.  There had been no hospitalizations for the right knee since 2008.  It was concluded that the evidence did not present an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The Veteran had not been hospitalized for the right knee since 2008.  He did participate in physical therapy for a short time in 2010 and he was seen in the emergency room in December 2011.  The evidence also did not show marked interference with employment, as the VA examiner opined that the Veteran could continue to drive a truck with some restrictions.  Sedentary work had also not been shown to be precluded.  The Veteran had a college degree, and although he had not currently found work in this area, this was not due to his right knee disability precluding such employment.  Furthermore, sedentary work in other fields that could be obtained with a college degree had not been shown to be precluded as a result of service-connected disabilities.  As such, entitlement to an extraschedular rating was not warranted.  

Having considered all of the above evidence, the Board finds that entitlement to an extraschedular rating for right knee disabilities is not warranted at any time during the pendency of this claim.  The Veteran's right knee disabilities do not present such an exceptional disability picture due to factors such as marked interference with employment and frequent periods of hospitalization to make the available schedular evaluations for the service-connected disability are inadequate.  Initially, the Board notes that there is no evidence of periods of hospitalization of sufficient frequency as to render the assigned schedular evaluations inadequate.  As previously noted, there is a history of post-service hospitalization in October 1994, June 1995, March 1997, February 1998 and June 1998.  The Veteran has not been hospitalized due to his right knee since 1998.  This is not evidence of hospitalization of such frequency as to render the rating inadequate, as the hospitalization was sporadic and spread out over a number of years.  

As for occupational impairment, the Board is not suggesting that the Veteran does not suffer from a significant degree of impairment due to his knee disability.  However, some degree of occupational impairment is inherent in the already assigned schedular evaluations.  The assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  According to the March 2005 VA examination report, the Veteran's occupation was impacted due to difficulty with activities such as heavy lifting and carrying.  A July 2005 decision from the Colorado Department of Labor and Employment indicates that the Veteran had previously worked as a truck driver but that he had to stop this job after being injured on the job.  He was then placed in a position as a forklift operator until this job was outsourced.  The evidence does not reflect that the Veteran was unable to perform this job due to his knee disabilities.  The Veteran subsequently obtained employment, and a September 2007 note from his employer notes that he had missed 5 days of work in a 10 month period.  An April 2008 record indicates that the Veteran had been a full-time employee since February 2007, and that he was a dockworker from August 2006 to February 2007.  The May 2008 VA examiner also concluded that while heavy work on a regular basis would be difficult, the Veteran could perform light duty to moderate duty types of occupations.  The November 2012 VA examiner also concluded that while the Veteran had not been able to find a job in truck driving, he indicated that he could still drive a truck if he took breaks.  Also, as pointed out by the Director of Compensation Service, the Veteran had a music degree.  The November 2012 VA examiner noted that the Veteran was only not working in this field because he had been unable to find a position thus far.  The right knee condition itself did not prevent him from obtaining full-time employment.  Therefore, the evidence demonstrates that there has not been marked interference with employment during the pendency of this claim to render the currently assigned schedular evaluations inadequate.  The Veteran has largely maintained some degree of employment, missing only 5 days in 10 months in 2007.  While he has reported being unemployed since 2009, he is presently capable of sedentary types of work (a field for which the Veteran has a degree).  

In summary, the Board recognizes that the Veteran suffers from impairment, both occupationally and in his activities of daily living, due to symptomatology such as chronic residuals of pain, giving way, grinding, swelling, locking and impaired mobility and employability.  However, this type of symptomatology is compensated in the separate evaluations assigned to the Veteran's right knee disabilities.  See 38 C.F.R. § 4.71a.  There is also no evidence of hospitalization of sufficient frequency or marked interference with employment.  The Veteran was hospitalized infrequently prior to 1999 and he has maintained an ability to perform a sedentary occupation - a career for which he has a college degree.  As such, an extraschedular evaluation is not warranted.  While he is presently unemployed, this was found to be due to an inability to find a job in his current field - not due to his service-connected right knee disabilities.  

The Board recognizes that the final page of the June 2013 opinion of the Director of Compensation Service suggests that entitlement to an extraschedular evaluation for a right knee strain under 38 C.F.R. § 3.321(b) was granted.  However, a review of this report and the subsequent July 2013 rating decision reveals that a separate schedular evaluation was in fact assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5261, as of November 30, 2012.  There was no actual extraschedular evaluation granted in June 2013.  

And finally, the Board recognizes that the Veteran believes that he is entitled to an extraschedular evaluation for his right knee disabilities.  He has presented numerous arguments throughout the pendency of his claim.  He has consistently argued that he does indeed have marked interference with employability sufficient to make the assigned schedular evaluations inappropriate.  As discussed in the preceding paragraphs, the evidence does not support this claim.  The evidence demonstrates that the Veteran is capable of sedentary employment and that he worked a number of jobs during the appeal period itself and attended college.  He also argued in August 2012 that he was having difficulty finding current employment because some potential employers were worried about liability due to his history of surgeries.  However, mere difficulty in finding employment does not in and of itself demonstrate that the Veteran's right knee itself results in marked impairment of employment.  Again, the Veteran has been found fully capable of performing sedentary work.  Therefore, the evidence, when viewed in its entirety, does not reflect a degree of occupational impairment above and beyond that considered by the assigned schedular evaluations.  

He also argued in July 2013 that evidence of him being told he would later need a knee replacement was favorable to his claim as well.  However, merely being told that a knee replacement would be required in the future does not demonstrate a present level of impairment in excess of the already schedularly assigned ratings.  His assigned ratings have been meant to compensate him for significant symptomatology, including pain, limitation of motion and instability.  As such, the arguments submitted by the Veteran fail to demonstrate that an extraschedular rating is warranted at any time during the pendency of his claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an extraschedular evaluation for right knee disabilities must be denied.


ORDER

The claim of entitlement to an extraschedular evaluation for service-connected right knee disabilities is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


